E. BRYAN WILSON
Acting United States Attorney

MICHAEL J. HEYMAN
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: michael.heyman@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                 )   No. 3:21-cr-00088-TMB-MMS
                                            )
                          Plaintiff,        )   COUNTS 1-5:
                                            )   THREATENING INTERSTATE
          vs.                               )   COMMUNICATIONS
                                            )    Vio. of 18 U.S.C. § 875(c)
  BENJAMIN CLIFFORD TARBELL,                )
                                            )   COUNT 6:
                          Defendant.        )   CYBERSTALKING
                                            )    Vio. 18 U.S.C. § 2261A(2)(B) and
                                            )   2261(b)(5)
                                            )


                                       INDICTMENT

       The Grand Jury charges that:

                                        COUNTS 1-5

       On or about August 4 and 31, 2021, and September 1 and 3, 2021, in the District

of Alaska, BENJAMIN CLIFFORD TARBELL, for the purpose of issuing a threat, or



      Case 3:21-cr-00088-TMB-MMS Document 9 Filed 09/22/21 Page 1 of 3
with knowledge that the communication will be viewed as a threat, transmitted in

interstate commerce the following communications containing any threat to injure the

person of another, with each communication constituting an offense:

  Count          Date of       Threat        Method of                  Threat
 Number          Threat       Recipient       Threat

     1        August 4,      Victim 1      Text Message     To kill Victim 1 and family,
              2021                                          including, without limitation,
                                                            “You will die.”

     2        August 31,     Victim 2      Instagram        To kill Victim 2, including,
              2021                         Message          without limitation, “I am
                                                            going to kill you.”

     3        August 31,     Victim 3      Text Message     To kill Victim 3 and family,
              2021                                          including, without limitation,
                                                            “I’m gonna kill you… kiss
                                                            your ass good by.”

     4        September 1,   Victim 4      Cellular         To kill Victim 4 and bomb the
              2021                         Telephone Call   police station, including,
                                                            without limitation, that
                                                            Defendant would “bomb the
                                                            State Police and kill every one
                                                            of you mother fuckers.”

     5        September 3,   Victim 5      Text Message     To kill Victim 5 and family,
              2021                                          including, without limitation,
                                                            “say your goodbyes to your
                                                            sister…. sometimes I wonder
                                                            if I should kill you also.”

All of which are violations of Title 18, United States Code, Section 875(c).

                                          COUNT 6

         Beginning no later than August 4, 2021, and continuing through September 10,

2021, in the District of Alaska, BENJAMIN CLIFFORD TARBELL, with the intent to

                                        Page 2 of 3

         Case 3:21-cr-00088-TMB-MMS Document 9 Filed 09/22/21 Page 2 of 3
harass or intimidate Victim 1, used the mail, any interactive computer service or

electronic communication service or electronic communication system of interstate

commerce, or any other facility of interstate or foreign commerce, to engage in a course

of conduct that placed Victim 1 in reasonable fear of death of or serious bodily injury to

Victim 1, an immediate family member of Victim 1, or a spouse or intimate partner of

Victim 1, and caused, attempted to cause, or would be reasonably expected to cause

substantial emotional distress to Victim 1, an immediate family member of Victim 1, or a

spouse or intimate partner of Victim 1. The course of conduct included, but was not

limited to: Repeatedly sending communications via text message to Victim 1, as well as

text messages, Instagram messages, and telephone calls to Victims 2-5 and others.

       All of which is in violation of Title 18, United States Code, Section 2261A(2)(B)

and 2261(b)(5).

       A TRUE BILL.

                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON

s/ Michael J. Heyman
MICHAEL J. HEYMAN
United States of America
Assistant U.S. Attorney


s/ E. Bryan Wilson
E. BRYAN WILSON
United States of America
United States Attorney


DATE: September 21, 2021

                                       Page 3 of 3

      Case 3:21-cr-00088-TMB-MMS Document 9 Filed 09/22/21 Page 3 of 3
